•             Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 1 of 17 PageID #: 1
     AO 106 (Rev. 06/09) Application for a Search Warrant
                                                                                                                               FILED
                                           UNITED STATES DISTRICT COURT                                                     OCT 3 0 2018
                                                                       for the
                                                                                                                           U.S. DISTRICT COURT
                                                            Eastern District of Missomi                                  EASTERN DISTRICT OF MO
                                                                                                                            CAPE GIRARDEAU
                  In the Matter of the Search of                          )
        Garmin Global Positioning System (GPS), Model Dezl 560, ~                 Case No.      1:18MJ4258ACL
        serial number240026551, CURRENTLY LOCATED AT            )
        Scott County Sheriff's Departmertt, 131 S. New Madrid,  )
        Benton Missouri 63736                                   )


                                                 APPLICATION FOR A SEARCH WARRANT
    .       I, Brian W. Ritter                           , a federal law enforcement officer or an attorney for the government
    request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
                                                                See Attachment A

    located in the --~E~
                       A...
                         STE
                           """""RN~-- District of _ _ ____.MI~S""'SO
                                                                  ""URI
                                                                     """"''----- , there is now concealed


                                                                 See Attachment B

              The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                   rJ evidence of a crime;
                     0 contraband, fruits of crime, or other items illegally possessed;
                     0 property designed for use, intended for use, or used in committing a crime;
                     0 a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:
                 Code Section                                                        Offense Description
                 Title 18, U.S.C., Sections           Interference with Commerce by Robbery; Possession of Firearm
                  1951and924(c)                       in Furtherance of Crime of Violence
              The application is based on these facts:

                                      SEE ATTACHED AFFIDAVIT \1/JilCH IS INCORPORATED HEREIN BY REFERENCE

               ~ Continued on the attached sheet.
              0 Delayed notice of        days.(give exact ending date if more than 30 days:                                ) is requested
                under 18 U.S. C. § TIUJa, the basis of which is set forth on the attached sheet.


                                                                               ~,_?r-~
                                                                               ~                Applicant's signature
                                                                              Brian W. Ritter, SA, FBI
                                                                                                Printed name and title

    Sworn to before me and signed in my presence.


    Date:           10/30/2018
                                                                                                  Judge's signature

    City and state: Cape Girardeau, MO                                  Abbie Crites-Leoni, U.S. Magistrate Judge ·
                                                                                                Printed name and title
1:r'     Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 2 of 17 PageID #: 2




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF MISSOURI

       IN THE MATTER OF THE SEARCH OF
       Garmin Global Positioning System (GPS),
       Model Dezl 560, serial number 240026551,
                                                          Case No. 1:18MJ4258ACL
       CURRENTLY LOCAT-ED AT Scott County
       Sheriffs Department, 131 S. New Madrid,
       Benton Missouri 63736


                                   AFFIDAVIT IN SUPPORT OF AN
                                 APPLICATION UNDER RULE 41 FOR A
                                  WARRANT TO SEARCH AND SEIZE


              I, Brian W. Ritter, being first duly sworn, hereby depose and state as follows:


                            INTRODUCTION AND AGENT BACKGROUND


              1.· ·   I make this affidavit in support of an application under Rule 41 of the Federal

       Rules of Criminal Procedure for a search warrant authorizing the examination of property- an

       electronic device-which is currently in law enforcement possession, and the extraction from

       that property of electronically stored information described in Attachment B.


              2.      I am a Special Agent with the Federal Bureau oflnvestigation, and have been

       since March 3, 1996. As part of my duties, I have investigated numerous investigations

       involving electronic devices.


              3.      This affidavit is intended to show only that there is sufficient probable cause for

       the requested warrant and does not set forth all of my knowledge about this matter.
  Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 3 of 17 PageID #: 3




                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED


        4.     The property to be searched is a Garmin Global Positioning System (GPS), Model

Dezl 560, serial number 240026551 , hereinafter the "Device." The Device is currently located at

the Scott County Sheriffs Department, 131 S. New Madrid, Benton Missouri 63 736.


        5.     The applied-for warrant would authorize the forensic examination of the Device

for the purpose of identifying electronically stored data particularly described in Attachment B.


                                      PROBABLE CAUSE


       6.      October 01, 2017, robbery of Cape Girardeau Food Giant:


       7.      On the morning of October 1 2017, at approximately 5:15 am, the male victim,

identified as T.P., went to his place of employment, Food Giant, 1120 N. Kingshighway, Cape

Girardeau, Missouri, to open the store. T .P. entered the store through sliding glass doors at the

front of the store by manually opening them and then disarming the store alarm. T.P. manually

closed the sliding glass doors and proceeded to the rear of the grocery store.


       8.      A short time later, a black male subject (Suspect #1) entered the store by placing

his bare palm on the front glass door, manually sliding open the glass doors and closing them

behind him. Suspect #1 was not wearing gloves and was wearing a dark head covering and dark

face covering. He was also wearing black pants, a black t-shirt and black shoes.


       9.      After Suspect #1 entered the store, another male subject (Suspect #2) entered the

store. Suspect #2 was wearing a grey hooded sweat shirt, black pants and black shoes.




                                                 2
  Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 4 of 17 PageID #: 4




        10.    Suspect #1 approached T.P. at the back of the store while pointing a handgun at

T.P. Suspect #1 had T.P. walk to the customer service area at the front of the store to get access

to the store safe. Suspect #2 was walking around the store while keeping an eye on Suspect # 1

and T.P. Suspect #1 stole $12,942 in cash from the safe in Food Giant. Suspect #1 attempted to

tie up T.P. with zip-ties, but was unable to. Suspect #1 took T.P. to the manager's office and

pulled the phone off of the wall. T.P. was locked in the office and told not to leave or he would

be shot by Suspect #1. Suspect #1 stole the car keys and cell phone that belonged to T.P.


        11.    Suspect #2 left the store through the front sliding glass doors. Video surveillance

in the area of Food Giant captured a white Chevrolet Suburban circling in parking lots and

waiting while running with the lights on. One camera captured the license plate of the vehicle

while sitting in the parking lot of a car wash just north of Food Giant on N. Kingshighway. The

license plate was 8KX-190.


       12.     Suspect #1 exited the Food Giant store through the front sliding glass doors.

Suspect #1 stole the personal vehicle belonging to T.P. and left the Food Giant parking lot

turning North on North Kingshighway.


       13.     A video surveillance camera captured a vehicle that is believed to be the white

Chevrolet Suburban sitting in a parking lot across the street with its lights on. The camera also

captured T.P.'s personal vehicle being driven into the same lot after traveling north on North

Kingshighway from the direction of Food Giant. After T.P. 's vehicle is parked in the lot and the

lights are turned off, a few seconds later, the white Suburban then leaves the parking lot and

turns north on North Kingshighway to leave the area.



                                               3
  Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 5 of 17 PageID #: 5




        14.    During the investigation by the Cape Girardeau Police Department, Evidence

Technician James Goins, located and lifted latent fingerprints and a palmprint on one of the

sliding glass doors at the entrance of Food Giant. The prints were located where Goins had

viewed Suspect #1 placing his right hand while opening the doors when he entered the store.

Other investigators located and collected video surveillance from Food Giant and the car wash.


        15.    The latent print evidence was provided to the Missouri State Highway Patrol

Crime Laboratory in Cape Girardeau. Two latent prints were searched through the Missouri State

Highway Patrol AFIS database.         A candidate, Odell R. Thompson, was generated and

comparisons were conducted with the tenprint and palmprint cards of this subject. Item 1.1 C,

Latent Ll, right palmprint, was identified to Odell R. Thompson.


       16.     An employee of Food Giant told Detective Joseph Thomas on October 11, 2017

that the front sliding glass doors are cleaned once a week, but it is not normal for anyone to put

their hand on the·door since the doors are automatic when the store is open.


       17.     A search through the Department of Revenue Missouri Uniform Law

Enforcement System (MULES) for license plate 8KX-190 determined that the license plate is

registered to a 2004 Chevrolet Utility. The registered owner is Harvee Pratcher, 119 Holmes

A venue, Sikeston, Missouri.


       18.    Detective Thomas located the white Chevrolet Suburban bearing Missouri license

plate 8K.X-190 at 216 North Ranney, Sikeston, Missouri. Detective Thomas took photographs of

the vehicle parked under the carport at the residence. The vehicle looks exactly like the white




                                                4
   Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 6 of 17 PageID #: 6




Chevrolet Suburban observed on video surveillance cameras in the area of Food Giant in and

around the time of the armed robbery.


        19.    On October 11, 2017, Detective Thomas talked to the State Probation and Parole

Officer for Pratcher. The officer advised that Pratcher utilizes cell phone number (314) 479-

4093, which is documented in Pratcher's file. The officer also advised that Pratcher lives at 216

North Ranney in Sikeston, Missouri with his girlfriend.


        20.    On October 18, 2017, a state search warrant was served at 216 North Ranney,

Sikeston, Missouri. During the search warrant, Pratcher arrived at the residence in a second

vehicle, described as a 1988 Chevrolet Caprice bearing Missouri license UN2-D5J, which is

registered to Pratcher. Scott County Sheriffs Department Deputies seized the vehicle when a K-

9 Officer had his K-9 conduct an open air "sniff' around the vehicle. The K-9 alerted to the odor

of illegal narcotics and thus the vehicle was seized and towed to the Scott County Sheriffs

Department.


       21.     On October 19, 2017, Scott County Investigators conducted another search

warrant on Pratcher's 1988 Chevrolet Caprice. Money bundles wrapped with rubber bands were

located under the driver's seat and in the glove box of the vehicle. A portable Garmin Global

Positioning System (GPS), Model Dezl 560, serial number 240026551, (The "Device.") was

mounted on the windshield of the car. This is the device for which this search warrant is sought.

Also located was a Samsung Galaxy S6 Edge Plus cell phone that Pratcher had left behind when

he got out of his vehicle when he arrived at his residence during the search warrant on October

18, 2017.



                                               5
  Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 7 of 17 PageID #: 7




        22.    Detective Thomas received a search warrant for the Samsung cell phone. Due to

difficulties accessing the cell phone, Detective Thomas requested the assistance of the FBI in

conducting a forensic review of the cell phone under the state search warrant. On November 9,

2017, FBI examiner Eric Kerr provided results of the examination of the Samsung cell phone to

SA Brian W. Ritter.


       23.     During a review of cell phone contents, text messages were located between the

Samsung cell phone (Harvee Pratcher) and "Odie" who used telephone number (636)219-8881.

Communication between Pratcher' s phone, (314) 4 79-4093, and "Odie" were located during the

timeframe of the Food Giant robbery in Cape Girardeau. On November 25, 2018, while being

interviewed by the FBI, Pratcher admitted he knew who Odell Thompson was and also knew him

as "Ocile". Communication between Pratcher's phone and his girlfriend were also located during

the time:frame of the Food Giant robbery in Cape Girardeau.


       24.     On September 30, 2017 at 11:33 am, Pratcher texts Odie (Odell Thompson)

''Wtw", which is believed to mean, "Want to work". At 11 :34 am, -Thompson replies back

"Slide", which is believed to mean drop by or show up according to the Urban Dictionary

website. At 9:17 pm, Pratcher's girlfriend texts "Wya", which is believed to mean, "Where you

at". Pratcher replies, "Capes". Pratcher replies to another person on October 1, 2017 at 1:41 am

that he is in "Cape". At 2:59 am, his girlfriend asks "Are you almost home?" Pratcher replies,

"Lol while dropped cuzz off out of town". At approximately 5:15 am, the Food Giant in Cape

Girardeau was robbed by two black males. At approximately 5 :25 am, the two suspects are last

seen leaving the area of the Food Giant robbery; At 5:55 am, Pratcher texts his girlfriend, "Omw

sorry'', which is believed to mean, "On my way, sorry". Additional texts between Thompson

                                               6
   Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 8 of 17 PageID #: 8




and Pratcher take place after 6:49 am coordinating Pratcher     dr~pping   off a cell phone at the

residence of "Amber", later identified as Amber Hyde.


        25.    On November 13, 2017, Amber Hyde, an associate of Odell Thompson, was

interviewed by SA Ritter. During the interview,. Hyde was asked what telephone number she

had for Thompson. Hyde advised she did have his cell phone number and identified it from her

phone as (636) 219-8881. She also confirmed Thompson had a cell phone dropped off at her

residence, but was not sure if he personally dropped it off.


        26.    Records that were received from Sprint for Pratcher's telephone (3 14)479-4093

and Thompson's telephone (636)219-8881 were reviewed by the FBI for location based

information.   Based on a review of the records, at 5:24 am and 5:25 am, Pratcher and·

Thompson's cell phones were both located within the service area consistent with the Cape

Girardeau Food Giant. At 5:42 .am, both phones were within the service area consistent of 1-55

near Benton, Missouri. At 6:47 am, both phones were within the service area consistent with

Sikeston, Missouri.


                      27.     October 15, 2017, robbery of Chaffee Food Giant:


       28.             On October 15, 2017, Chaffee ·and Scott County law enforcement officers

were notified that the Food Giant store in Chaffee had been robbed. Investigating officers

learned that store employee T.H. had stepped out of the store to smoke a cigarette. It was night,

but the parking lot was partially lit with some street lights. T.H. finished smoking his cigarette

an_d went back inside the store. Very soon after that, T.H. noticed that a black male wearing a

hooded sweatshirt and mask entered the store and approached him. Another employee, J.T.,


                                                 7
   Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 9 of 17 PageID #: 9




described the black mask as having one hole in the front. A mask matching that description was

found in .P ratcher's residence during the search warrant·on October 18, 2017. The masked man

was pointing a silver handgun at T.H.. The man ordered all the employees to the front ·o f the

store. A second black male wearing a mask entered the store holding a handgun. The second

man began yelling at a store clerk to hurry up and join the other employees. The two men then

ordered all the employees to go to the deli area, lie down and wait for 30 minutes before they got

up. The men also told the employees to give the men their money. The employees tu.med over

their wallets to the two masked men. One of the masked men ordered an office employee fo get

them the money from the office, which he did. The employees went to the deli area and got

down on the floor as instructed. After a while, T.H. got back up to call the police. T.H. noticed

that it was 10:02 p.m. when he got back up.


       29.    During the search warrant on October 19, 2017 of Pratcher's Chevrolet Caprice,

the money located in the car wrapped in rubber bands was later determined to be wrapped in a

manner consistent with how the money stolen from the Chaffee Food Giant was wrapped.


       30.    During the aforementioned review of Harvee Pratcher's phone contents, text

messages were located between the Samsung cell phone (Harvee Pratcher) and "Odie" who used

telephone number (636)219-8881. Communication between Pratcher's phone and "Odie" were

located during the timeframe of the Food Giant robbery in Chaffee, Missouri. On October 15,

2017 at 4:46 pm, Thompson texts Pratcher "Wtw'', which is believed to mean, "Want to work".

Pratcher replies "Wya'', which is believed to mean, "Where you at". Thompson replies "Crib",

which is believed to mean his residence. At 5: 18 pm, Thompson texts Pratcher "Pull up'', which

is believed to mean, come over.     Pratcher responds, "Let u kno when im omw", which is

                                               8
  Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 10 of 17 PageID #: 10




believed to mean, "Let you know when I am on my way''. At 6:31 pm, Pratcher texts "Yo".

Thompson replies back "Os", which is believed to mean, "Out side". At 7:55 pm, Pratcher's

girlfriend texts him "Wtfrud", which is believed to mean, ''What the fuck are you doing". She

then texts him at 7:57 pm "Wya", which is believed to mean, "Where you at". The robbery in

Chaffee then occurred at approximately 9:45 pm and is reported at approxipiately 10:02 pm. On

October 16, 2017 at 1:36 am, Pratcher texts Thompson "Os", which is believed to mean,

"Outside". Thompson replies "Ok". At 1:53 am, Pratcher texts his girlfriend "Ok. I'm bout 2

pull in", which is believed to mean, he is about to arrive home.


       31.     During the aforementioned review of the Sprint records by the FBI for Pratcher

and Thompson's cell phones, location based information was reviewed for October 15, 2017. At

8:21 pm, Thompson's cell phone connects to a cell tower in Jackson, Missouri. At 8:42 pm,

Pratcher's cell phone connects·to a cell tower just south of Jackson. At 9:26 pm, Pratcher's cell

phone is located within the service area consistent with traveling on Highway 77 near

Dutchtown, Missouri. The Chaffee Food Giant was robbed at approximately 9:45 pm. Chaffee

is located on Highway 77 south of Dutchtown. At 11:25 pm, both cell phones connect to a tower

in Sikeston, Missouri.


       32.     A Garmin GPS (Global Positioning System), like the one seized from Pratcher's

Chevrolet Caprice, provides location information to a user of the device based on information

provided by the service provider's satellites, in this case Garmin. The user can use the .Garmin

GPS to see their current location and direction of travel as well as streets in the area. The user

can also input an address they want to travel to and the Garmin GPS will then provide directions

for that address from the user's current location. The Garmin GPS will also store previously

                                                9
 Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 11 of 17 PageID #: 11




searched addresses in its internal memory under "Recent Searches" for users to go back and use

for travel purposes. A review of the Garmin GPS's "Recent Searches" or internal memory will

provide addresses previously searched by the user of the device.


        33.       The Device is currently in the lawful possession of the Scott County Sheriffs

Department. It came into the Scott County Sheriffs Department's possession in the following

way: The Device was seized as evidence during the execution of a search warrant on October

19, 2017 by the Scott County Sheriffs Department. Therefore, while the Scott County Sheriffs

Department might already have all necessary authority to examine the Device, I seek this

additional warrant out of an abundance of caution to be certain that an examination of the Device

will comply with the Fourth Amendment and other applicable laws.


       34;       The Device is currently in storage at the Scott County Sheriffs Department, 131

S. New Madrid, Benton Missouri 63736.. In my training and experience, I know that the Device

has been stored in a manner in which its contents are, to the extent material to this investigation,

in substantially the same state as they were when the Device first came into the possession of the

Scott County Sheriffs Department.


                                      TECHNICAL TERMS


       35.       Based on my training and experience, I use the following technical terms to

convey the following meanings:


              a. GPS: A GPS naVigation device uses the Global Positioning System to display its

                 current location. It often contains records the.locations where it has been. Some

                 GPS navigation devices can give a user driving or walking directions to another

                                                 10
 Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 12 of 17 PageID #: 12




               location. These devices can contain records of the addresses or locations involved

               in such navigation. The Global Positioning System (generally abbreviated

               "GPS") consists of 24 NAVS TAR satellites orbiting the Earth. Each satellite

               contains an extremely accurate clock. Each satellite repeatedly transmits by radio

               a mathematical representation of the current time, combined with a special

               sequence of numbers. These signals are sent by radio, using specifications that

               are publicly available. A GPS antenna on Earth can receive those signals. When

               a GPS antenna receives signals from at least four satellites, a computer connected

               to that antenna can mathematically calculate the antenna's latitude, longitude, and

               sometimes altitude with a high level of precision.


       36.     Based on my training, experience, and research, I lmow that the Device has

capabilities that allow it to serve as navigation device and store recent searches in it's memory.

In my training and experience, examining data stored on devices of this type can uncover, among

other things, evidence that reveals or suggests who possessed or used the device and locations

the device was used to navigate to for the user of the device.


                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       37.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

service provider (Garmin) are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.




                                                11
 Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 13 of 17 PageID #: 13




       38.       Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                 storage medium but has since been deleted or edited, or of a deleted portion of a

                 file (such as a paragraph that has been deleted from a word processing file).


             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This "user attribution" evidence is analogous to the search for "indicia of

                occupancy" while executing a search warrant at a residence.


             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.


             d. The process of identifying the exact electronically stored information on a storage

                medium that are necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual


                                                 12
 Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 14 of 17 PageID #: 14




                 information necessary to understand other evidence also falls within the scope of

                 the warrant.


              e. Further, in finding evidence of how a device was used, the purpose of its use, who

                 used it, and when, sometimes it is necessary to establish that a particular thing is

                 not present on a storage medium.


        39.      Nature ofexamination. Based on the foregoing, and consistent with Rule

41 ( e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.


       40.      Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.




                                                 13
Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 15 of 17 PageID #: 15




                                        CONCLUSION


       41.    I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the items described

in Attachment B.




                                                  Brian W. Ritter
                                                  Special Agent
                                                  Federal Bureau of Investigation

      Subscribed and sworn to before me
      on OCtober 30, 2018:


      UNITED STATES MAGISTRATE JUDGE
                   "




                                             14
 Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 16 of 17 PageID #: 16




                                      ATTACHMENT A


        The property to be searched is a Garmin Global Positioning System (GPS), Model Dezl

560, serial number 240026551, hereinafter the "Device." The Device is currently located at the

Scott County Sheriffs Department, 131 S. New Madrid, Benton Missouri 63736.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying th~ electronically stored information described in Attachment B.
 Case: 1:18-mj-04258-ACL Doc. #: 1 Filed: 10/30/18 Page: 17 of 17 PageID #: 17




                                          ATTACHMENT B


        1.      All records on the Device described in Attachment A that relate to violations of

Title 18 United States Code, Section 1951 and 924c and involve Harvee J. Pratcher since

September 1, 2017, including:


             a. Recent s~arches, routes, trips or addresses stored in the memory of the Device.


             b. any information recording Harvee J. Pratcher's schedule or travel from September

                1, 2017 to the present;


       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
